 

(he Sean © C. Brad \ey ic

Name U By:

SIF bide od land _H Ils Nile
TA b

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF KANSAS

\ “arte rad aut, Plantife CASE NO. old; 3 0RA She

(Full Name) (To be supplied er the Clerk)

Wh yoadstte Cauaty Sheed me. Donald i, aerting gu ie
faFendent and d difect tor rok Gens J hisg) cial ce att end Pm 5s

Wheroggi ciel Capa ay & Ys over, 2atod Een nyse sy uly vo “O43 one

Wy yorlstif Count bsor-epe Bee Five M$. Sohn Do ee; Wefend: d. CIVIL RIGHTS COMPLAINT
PicTar 2.

Nurse in their obo CORBI ae GN cd POVaN SD hee PURSUANT TO 42 U.S.C.

€ Gack care y

ogticial wei Laat Fp es 4 fair ho be Coun Medial Clin whey §1983

e Y in doe PRA ‘

t Lh

‘iad ree
*s ® Wey y yg as 0.

 

 

       

Address

 

 

           

 

A, JURISDICTION

» fl enn Car. bec 6 Brod bey , is a citizen of Kansas City Kaasas
(Plainti x (State)

who presently resides at vita) Nosdl, “7th Stree t Kansas Cidy Kansas lolelo|

(Mailing address or place’

Wl yon dl atte County Mew Deteaton Conk Hi /

 

 
   

 

of confinement.)
~ herthon
2) Defendant Q ia hisotficral canui is a citizen of
. — = fii rst defendant)
Knasan CG by Koa 50.5 , and is employed as
/ (City, State)
Sheri Sat ‘ie time the

 
   

Pasion and title, if ah

claim(s) alleged in this complaint arose, was this defendant acting under the color of state
law? Yes [No [__]. If your answer is “Yes”, briefly explain:
DeSunolend Sheridd Me. Doaald As h ; e+ als, inks odticigl Cap Gcidie 3 yo tis Ly

 
   

Rar als.) in Hit ¢ O&SiCiat copay, he, thow »

XE-2 8/82 CIVIL RIGHTS COMPLAINT §1983

 
3) Defendant fl DD, etal ta der addicinl capacity as bdyle sipecihi LAs a citizen of
. (Name of second defenddnt)

Keasens Osha Kee vseny , and is employed as
uv (City, state)

CCS Need Mus rse wf tedy co Farle Fel tn Aer DM chal Lapasiby ebeddaygAt the time the

(Position’and title, if any)

claim (s) alleged in this complaint arose was this defendant acting under the color of state

law? Yes om No[_]. If your answer is “Yes”, briefly explain:
Def cnel aad HAs. PD, bt al wre hes ofthe: al capacrly Ges Tee anol Birtifinrm

Git fit C05 SPasfe all under Celer of Shite | Land 24 Meedve eal gate tithe be xt”
ith bee Levu hide Lewsey Jeal ete. bbyus

(Use the back of this page to furnish the above information for additional defendants, }
Ye, SS Dele: heady os gow the bch_oe phy , Pre Md Gg hal tre. asf Aepen deny

4) Jurisdiction is invoked pursuant to 28 U.S.C. §1343(3); 42 U.S.C. §1983. (If you wish to 3
ss ves Habrackos 14) A
ees Lees Zé wate

      
  

formitiin Feralas ediemet Ff

assert jurisdiction under different or additional statutes, You m may list, them i below. tere

Shalt Py rity fr “Fyrs its Od om gin clay” 8 IY 5 je0 be” . be rg *
Shall Lapa ta Juris dhe tier sander 17 UL, SL 9/9¢%. ete he shell lt eds YDS

to Jose db ‘he: a itnaled AL eral Taat Leted etd Lol spay lesen L. f hick, gia. bef ge :
dor damages ay BE oe FA 0 kk SLsd d dtl «pa lot he TG bschy< Kuh biew- oO raler pirat tA, ay)
. NATURE OF THE CASE

Fev Nh fie’ Date

1) Briefly state the background of your case: Ddurol tn é £ Iv ed if Nguatenaace fax ol Sole efhesp,,
En the case of PlanbtE We Sean Carter Bes scdley there ure maay factors
ete. ink Iveu thon, 2 wool lke te Dole iy wheal the ly aacladde
County Deteation Center Ge Pool Cell -14 Lonked | [ka the ole ef pp oely.

thous oad Mloletbec th Wher Fyn ovieed in_(y bad

Cell VY gheck haal a Labch Ldhe rd the Coll olese em braces a kind of émbros dre

 

 

 

Ledoh happy the cell ewe £/e ta, cl 3 Suey the cell d yor” gates OCG deat prené
f ie

 

es tried +o sect Re , ets ‘ dibs, A. mons fa:Cal 14 but dehy 3 he ert Off. eZ
pf

 

threaten chen throw we Ln scgrtyatan ih click

rN = 4 aMmborecd: 2s her cddstinnel )
(Continars Usiog Sepecte f oF + ieee , said Ba Wee hadalpenca
7 (2 = ol, pegs)

XE-2 8/82 CIVIL RIGHTS COMPLAINT §1983

 
 

{ ry ! . "E. / j f j a“ f :
(Loat INVES Ls th Pddjdionsl led: CAM L sash Sen PCC oF PAs fof «_)

ee j } 4 } en * NP. 4 = y x
5. i Defers bape PO DAES Le © bbice 1h J. JA ey Saye! wkend € ab, eal - A der cs fide foe }ca
A = me if Re Frey

Add City: RAS a 5

Pom ett t f . . ot
22a OF al ta her Mhal Oba iby ap ~
- ee ew ord

 

  

as fo EM ikaw PLAMALL fave Li A Cod jag ry oe

Sherdd offs tbr

  

the Le. the. el, te) Up aa
1 ‘t hi po pphke Clay yer Cs) al ged. La A hig Laer, leg + a fo se) ce
ay tndan ft & CA ig vindhe A bee. te fae

 

wtyhue f 2 Ee SAAsj
etm mh lm HY Bry Se HO Vete far tms © Me Jey mop) rp

Jedin Dan jap ge OO OP °
He onde SME «

wee MIU Dene§ ve viemneste [of we ph Ae
Ca, ey Feet tal eoupilay ®t af af fa hey otbrepa!

    
 
    

 

ee fon wale! Wo de ht bqh= pe Ait, OP ert
AS Sherde pis Boe Pell emt C8 Ts PSS
ee retin OT %. igs ‘ a freeman ‘_,
99 De Lire ae WEE Del ef Aor es
3:0 | e+taclerp Mr. Davie Se 4 So abejin Brn.
Superynteaetint oP buy | of COC Be web een can. |
’ fot” » we at ae / LHe A ay oe Ady a J e fag? x &
Manse 5S CrP, hans 7
Was wtb ALA. wowrkie f ww 1 Cc? Jas i

ilies BD tegset im hay Cowp hata rece wss phy debender
OO Ly OOOO FP wl Oe Ct Stag?! Jaws 2 pres TO bas 4 of ew
ig Aye y bi bbe C2 plan * “ es THA pe tf your ene

De pn ben By. Peurvsch 86 be Sis

i

oO ¢ St ake few

€ ead Oe Beko

Praline auctor pain thie’ fall ha they

7 ) cna / cele
aj flew “nd Ep the en tio. meal inge gots (ere cls filen 2 & Ge

* Phe
: “¢
1S MWe, Dsbhr Bets Morrie of byes Du; fete oy oy
lay a, else) - a bdy — Bo , / oF el wm thier editors f
hase Ag ks
CO) Pose ot Byce Jal

33 Detud

} i fell washer besdshelog] ¢ S BO po tee , | -
Dee fren dans JS $f onder coler % fF -Spe,Se aus « 5 5

poof Se ok i We & Dé aj ( € i ec / ALAS / 7 pal Fe. Tepe E bo pllor..
& bo y

  

" wre Kel obatione Cl

{_. Cepod iver = . , » . oe oe — a sony
TD orishdrcbl one, is wvebeckl pol sand Ay C¥ lide C8 1243 CO) oe MS Pre)
~ Cn~ Freant of AM, sf ao fP Chm ue
4 pall « lg bo Dorisdi chive Orde 3 POT weds ol SPS carck syle (8) Co cate.l¥e eat
. t #jenh See edbpeed «< gical Gul ott cada Of AVC Kh rmtad pbtse Smet a aa
Pree emp to yee Moat Fornash Such medic Sof gical & OS the tela, SLC ag js
° uVrees medttin€, chedchs and as gaged vs dar Jvihig ete , CWE “/ % apgrs ee PUT IS:
9¢ > \ J } ei Ze} dp eal EOr bit f avr ns Igoe: yd lee et PAP
dich Ure Fa lera Pe Sécagn tt Weds oa ‘ f he os
iCfie . od. a} OCR SAE ef ec. ths ix Shell PO °
Shell apply Fo Tarisdnchion Onder WI preches, Sae ae Te) hI ft
4 oi f “ 4 wa tt | ' i : . ot a Us sos | 7 ue a2 /
fof onde fir party fri hidg Jue ed oH My SAcl OF a

fa Dey i A Caen
ae . 5
> i fr ; y

; > eg t xy Le Ad TL) Fale € * oem
Unclear Mespile Medical Care Fava Hell ppg

a é f ,
L@ Areal tte. Fires © GG Par a ie
' 4 a . * j om fo. of A, gO BEC bie Pr ce ‘
Under § Orme ' Aad 3 OF 5 de Cb Zp ad frerml co? ler Sf 0

ebial, ix his wher oo Pffcval Caeties che. these /

 

 
 

 

( Co ntinwe)

) Usi ogy Seperate pays 12 Eaenishy paged infotmadion dor od dtie val Notare of Case bric Ply stoteay He)

eyo cel Cage

Bi NATURE OF THE CASE

 

 

ld) Deiedly Shade dhe bucks found al etl babes

 

Q cule

 

 
 

 

ol Said wd its w@ well Lanes £ Fook All dhe Shecdt bf rree an ys fos do

 

 

Cell rasfich on wt his + oF thé Lys ; tao are be okt .$ ‘ Since the laa ne tot, ots

re the iy ce

 

 
 

 

 

 

 

*
is gailty in this Case fir datoages te iny Cig Thumb ales jt is arfedy high stamdocd |

doc proving tl, Shakes Zgovern

 

 

 
   

; t (7;
Tae, Ble Sho d}t off cers s haul ck fishin o Werkordec Jor Mamtanonce|

 

 

 

Xs Re Ptsie { e\\- (4 Ca\\- Dror : Nie eerbor / intl Donal = Ash Fos lure -bs
the ocean of {a LASSE , ; {

 

   

 

 

 

 

Ma in te

 

 

 

deat 65 blo token b by crhass kn. Gould de bie (2-7 oll hae he dud Lm Lp st the

 

mstcloakre what L WAS Sayiege 7 sal hy t epsin As | tle sheet die ob: Zep tne

 

Gwreth ocder aad oalked. be hed Shond bbs deck look in ade Ass cellar

hong

 

 

 

 

Heweyes Gntther Factor ok phis Case is ales hast defendant Suri KF Ml)s Sones

Dub, 2 E E af ShecbdisMls Tone 5 ¢3¢.

 

 

 

& urck before she a Pistol Sy to ayy ig Lt thar Mendes aa thicthent, oF Jon wary

 

Tue Thoutendl Treaty ad SE 5:30 Pei a Filed a é anes, on its Terns, EEGs don _|

~

{i cae J
the toy She Suns (-fod Cetl-houde it obdool al cus Fxhibie Hl with CG riwanress -

 

 

 

YE -2 BRZ CIVIL CIGHTS ComPLArAtT § 14¥3

 

 

 

 
 

Cendinves

Notre o Pte Case

 

 

 

then gtovole days] i when a Bo cieeel the Glinanc back Z wh deere

 

 

eto Ws Sones TL shoud Ms. Jonas the poevance and let Ms. Jones Peak Whot the

 

 

Of slots sald AN CubssnstlSfatinc i UNG EY Ane wWoll off Nonldenhal hotel that

 

Bollaviag bait lee ante tointiedh two thousand t Weahy at Five fourteea p.m

 

the plantits SeanCatterBrodk. tuta ws with Q Laut a) { } ki

 

m G ’ ° .
Clomped inbetertint dhe enclosing Frame Olea of dhe ofnaments| border ALLO clasp ohare

 

 

 

Cy Pod Cell-14 Call dese hus -h ute Latchig to the snelosins Foams Ladth oF GPed Call-iq Cell deer

 

Wheor +e Cell doer embrace. aad LadeA clooe Bo d¢hum> was das teniag indie Gagedio _

 

 

 

the Lotd, aneg of dhe Cell dave Spot Leontine ONS deep Brutal
cS, tA thle Flesh of mg Right Thomls ls Junta ssa 3 Ca\i-i% Cell door

Ns Dones "Cand ibe al assault or batbiry b Me wid dh Gaps oxly hundred dovshy

 

o
pound Celt Dect that had no handles we aethins to pull (door Cloce from inti coll

 

 

Which QL aves i; 5 Lay) isin hed SOme dad nn pre dick before Lenaeid of
Was Coused by Sean & Biodiley T clas ‘hour albead Somorchan) po tithers Schade meals

 

 

er Ce

by Bolain Saat dhy sta tay how hé haol do Som ny: call a dor a Wiel be Conde. the tio éaidsp |

 

aa L aF bee

 

Tetaty ad apprexly
tt

vive S omrdeen p. fn res a well tacun Seed Ciminal indent. jon: he pect oF

 

a goviramuat,| ging lover Shecidt Odd; cer its. Jones which {5 G Abeicen Bree prea

 

 

Sheri Dt of Wyo. sy 5 Sibert Sle mas ol ay tug ht Thins | abe arti the tacluy
fit orto a Haas \ lL cloor UB

  

 

 

   

 

cL. sdkead ho warn Me

 

 

 
 

 

 

 

 

 

 
 

C rapes
[Vadure oF HAC AL

 

 

 

 

QS if she $ ploterding ne by aiking me te Sde ya Jock Dedore Slo mat
CU O a

 

~ cell dior: Ms, ie, uaeglal Joke mabye od the Laws yin She Caused Sho

A

 

 

would | Laval und § L don: vant te 35 T md } leas voila, -_
OAR Aron Wandodse Lauabs Jai/ administra dan warnrol me ahead of tins alwot- |

 

 

 

those known dleagecs the element o¢ neghoence IS Ae Cou Sadan, id

 

my cell - door Wasnt broker wooar uscd have heel +o slaw me ctlldesr Shot

e

. ) 4 : : 1. \ ae
TT i oll ol ie yall bes San ceed: adde £ enteting, CL Kegs Sorodued T Om

 

  

Ask ewan dour percent iavouak jaw ede. | clasts

 

20, 2228 ak 5: Ke Pao Ge § te gees i Sapper ees Ae wWollc bres the bee k.

 

4 wa 7

 

do Chick * (5 had 1 IA ; ! |
to es tales Stuctlecl abe, ‘Ak ap pee Aime bak clear wont Shut on id's ow

 
 

aw

 

the eaclosicg lade. Gla dei A SCL missy aS tad: (uses the Las buf. Act. to poke

 

thou Sopp a oe ae losing conpledely Sa _tdder beet in dhe cell

 

 

or a Shord while anol plist way tray 0 shah thea re ack te |

 

ci to lads fils. Dekiet ts slat ie ce aS <I opencal the cell door + aasthgA |

 

to boll vg baad enw deer tordd ~ Second s dor Some fea ( es |
QA - Ligh b Pails aiad Ah Ong else Oo” the od her sie. of Le aL but fils 5 Jeyads

 

 

 

 

Ws. Joats Dl lowsect Wwe leacls ts tye cll cunol wsedthedd ne place dass tre br cena tos the ea-
Closias she of the bok thew fi

 

 

 
 

 

cell Th oe which is GsStualt
didn: + evan nz ke Stconel * oa loemeat, | @ khew thé ‘$ os4as

 

 
 
 

 

ils. er eas? Said at Loadk. (rd Janvate C2,7570 at apere,

 

 

é
che noticed how ioallc te = cell and ds a sercés ade thas Sion Laz |

 

 

ts what L yuak Se cd deface heguest icy 2

 

 

 

 

 

 
 

c enéubles
Mapure of Fle Case

 

 

 

A odd
Mey Coll Ao We c hut ulse, Dr hupprresal $0 guid, How could L Prokesd

 

musely no ene Coul ol SAVR f AAS self) From the doer Slamni now tha prook is

 

J

tree Civht Thumb and in the Si biee z od
Oo

 

 

 

 

 

 

iL was lost Gelatin mu cell
GC v J

  

 

 

 etcell spahed me vieks Thal wl Leld the ela dh te,
a a ao o

 

 

AS by tighk Wuiels hlerd Constuatly thea ZL. Kaew this woos serious thy Z fan outsce

cell

Ad a pe ion hos becuse of be Lage bajure Z

(Nth ba), JA SeCious fn. ZL had oa Fat lie ot displee jure aol hosd lide,

 

 

vp Ss le could see the bleack

 

 

Cans é this i iA jve

 

 

 

LL at L vidal te Spats ib hes til tat AP ical oy ag A Lian Middbe oP le yeolaL@)

bt sje ‘d Zu. Le sidild C2 beck, A» ae cell /

 
 

 

 

 

 

 

 

Les hud bad. dindems Ch ti fAtns x CAARe. backeyt ok py will, tee pwoiAutes aasl windy st off

the Cell pews pottres' has

M's

 

 

 

FJants Know phar it Mor de o.

 

   

 

=

adc

WES fey te Liz bit tyg ath faoke and Fast bf Was Comptrative La de Lidved-

  

  

 

land dedault

 

 

 

 

 

 

 

 

 

fh

 

 

S
¥

 

 
 

(. GA Hines
Metur eck the case |

 

 

 

 

Cid net fi plat thunk, ta dyén a Fuss sted tena dhe left where a Le a

looks debornecd 1 1 hevaad

 

 

 

Clinic Nucses bs! gailty dor Alo Si ence don oe Moe ¢ Peo A
a Ort 7

 

fie Aliecerdtedtine’s S$, a

 

te Mech bla.

 

 

Som lesiay bleed al alss ile, cis ce ts peasicle (Wea Tetgaus S of

 

 

ii =
th nd 2 asen ‘LC we} wabeched” (J

 

 

 

 

 

 

Lspa oted anal Ono Ptke Nurses Saud trig Thueab AMa./ will eit
¢ ¢

 

 

Shidemenats bud zs QNiog «(Te

 

 

 

 

of Lhe. brudal laze ai +e tas Cighat Ths Of Three till II four Dies adder J Par

 

Y
physically bacmed bp Lud, Colles that has indweted (a (phot of Li gat:

  

 

Tho.b -te duns sh ths isda rasada ovr iA Documents od Ci wll eighdx ( cami $432)

  

 

 

 

to Plus L sAeuld

  
 

feve 3 Loy co

 

 

 

 

td not pr
v

 

 

 

 

t lige dis Wyce Norset denied Poibbioe weeli fh J Thiiwk ine spliatort he k A bod :
or - pry f |

   

 

 

! , ; es ws
especially compte te hase tye Ligh thaoh looted Haat cloy pp *°8

 

 

 

SK

fn

‘nea

NSN
q
\
‘(i

eTyri RIGHTS COmPLAIAT § 19¢3

 

 

 

 
Ce adiprds

Maturvof dle ces

 
Con-inut
Witore. of the Ce5 ©

 
 

 

C ondtinves
Nia tore thle ces et

 

 

 

this dhare’s q ceply or viens Exhihw{®) | Letunbe all vni Disp ssi tna dab sge

 

 

a place sia) wel 4 ow ie clay od LZ "2020 whith is ssh My Medicine nies

se Hat

 

 

 

 

 

nek theta wren em gitiance Fr hibit lie proce 7 wag pedused’

 

Weal cine Longer Phew le ~heaggnt which -. ules anol ay lad/ons5 owt

TF
Su pf 2k xo pi Burd

 

 

 

 

ue her in ladytc Jail Siace Aus rt ee eos. ws dayesdt pale in on

dal this_ky fe tne, oc ow \- “259 = CO at opprenly

  

 

     
  

fe exe @ Fh Af peace pearindk atte. ey Eo 2 Fil t Char)
a. Caidcy = ulse Sid do mo to Sit 1) Lrmete moe pn oT diel a3 she

 

 

said Lives iv tle (oom tory te data te Hae mintibes belace sha ayprncke cl aa. auslatel.

 

 

 

Teg Ea while blood oes gushing out Aladin Coat to ihatar be es
- ucersiel Nurse then lek me. a

 

 

 

_hosad “ L
v

 

 

 

  

 

 

an Some fsa. cellevrs pihich fosb CCS

 

 

 

he pos atter phiy esdatlshed a divisinn Of 73

 

a 70 an Sports Ze cou bal of let »

 

 

Gf Ss jowld betaetablag te

 

 

 

 

No skid
Y

bja%

 

 

 

 

 

 

 

 
 

Corprnves
ature 6hflecese

 

 

 

 

 

Dt 34 em L had a iano stad a Leauedd te MNidice

 

gocinaee doc date pled Cant JH St Th Du

 

 

 

 

 

 

 

 

. j 2 y A , 4 e , P . LE rw .< “ pe. x"

wot - Meals figs hd igetoas day wenaded a L hed AL Joop wordt arouvvel
rasp Rlopet hye, nychde ladle tda' an! Li Beam thls ins

Vf

 

ata peng: oO fate das filed at wer 0 Shu My Sdtyens do ee WU A bleed y Sunpcl

 

 

ells toh; ke Ls elie 4 ibewo ld Cavye Hee a ChE pcibed witl olers ales ie, She

 

Said ec alle ok Cha Vine ae Dk py Ida tag He Said Lhe Clinic Saich thecal

 

Call whew no hye Gods | a All wornt Seem +) |l 3 to Y ap ater bes |

~\s

     

 

   
 

 

 

 

15 om pase ie. Z le
id deck D-werks te petiow Hen othe T heck tile a Conisncs) to od par relievers
f "hide -(E) i ba Iso ow 1-04-2270 Bante Maree ll Free pifort « SteJemtnt a bos |

 

he Ariggrbloed pate they DAVE tre leat L. Rovid acy inhale ons exhale

 

md opin meoth ab 4
“tf

 

 

Ms. DD Can’ 1o sfeak—to me ip O- fod Dury Coeur. te 8 Chiclul bers Stons at

 

 

dls Clinic and a= “Foy afhccthis all ape grievances Wats lace foe peo! big hs: |
DD anol Sygnesl b. it..D Dp a Se be Aaosdthe- |
7

 

 

 

Web a Ly o Jul Ms. BD wiote tHe Sane putoptnt i'r Despositen x shed

 

She seen me hut LT would ot pr ps borden deyS before bee nl Seca by CLS

 

Wwtfe_ a [yinrece| te ad trace te Change as of efisen OA LE L£ iwc g Setco

—

L Www (dg Laact ts File another feiss doe hy glia Medical weld ask give ee

 

py q

 

 

 

 

 

 
 

C anh wmucys

piedore &} flo Case

 

 

 

Medical | Treatment pace see ak CCS ee it: tondinue to olive prere

 

 

le Chinie Stadt Showed Des cfimansbu

 

 
 

li

ind zspecial OnR_ thet Favors OAR alterna

 

 

 

like hs Sonos Seal d these Norse hart Sipt We Cases special cludy bat Samecny

 

vy

shoul a bay treat ry laylty And Lb thi 5 lao isa't Ce/ous bb Whos have

 

 

LE 7 bleed; ine foe a Month Sdpaght hut bog That hes tr be tagged

 

fer

wT : of Ie

 

 

 

Fishin Nochare. lea Case with, Bask grounel oF Ho _Cliate aad Racial Be ity

 

 

Te. \ures ue at Wyte Dal hehavior was Dis cei mein abige me 2Very dire LZ wsited
Livy Said thing Lavelviag race Oneod thy Yto.S tines F wet sen atthe

 

 

 

Go Por this Layary ict sAll hasnt dtl! q b£n Care Ponce cies lee Maz rel

heard mre squealiz edb to me - Lm a rene Mew L Cars / duke eins eth |

 

é wike d Nn& wrher FZ aa to Sr dni tad/,

 

 

3 aodhiee 4 ,
1. said 7 wes ig wil « Fimele £ ay. ssid she. Hw etbod was shy

 

Ly bide 7a said Ves She R= ADRES -anoh Saicl CZ. host) poss bj Pp you yes se |

 

blaet onal Hike ly He gitl, che) Bvethes tinté Z_wes Sttn ol phe “Ele

 

 

Unk Prec an Pat Dt Cire aap Nr t Sard 2 7 cov fal Like ce get se

 

ones J sald ButZ ant She Ape dil iol GLA 4 gatas

 

Z, oak thioadt J WaS JA SoailOw fli. L ceuldatga |

€

 

beck aco duct widt Acer chi sstimads OF JEX tellizg prt « Fetal < yhee ~ E fur

 

a Nw (~~ a MNale's Fact lid tAce she gew we ae im 2b 2 bMS bh F

 

Ne es: ee = pg Bhd wll heel uz Sem
oY i7 7

 

~o2Z.10
TC

 

 

 

 

 

 
 

COafiauts

[Voor OF tha Cas&

 

 

 

 

 

i hod yellris | Liguid natal hn angen ay highs Tins Sc
TAU. Mer SL wes inking ine. note The pe selfs, Said do a Cascases if

 

 

WALLS-€ that ‘tight ‘Lake has pus (Ura, wud of t& sAe serd so th lina
is Y 4 ~ oo v7

J sn =r! - ai
malt f h if , = / , “. ( +E Se

 

Nourse. Stetted Pa lkioeo, be fae abou wf 1 df x alo ; CS us

 

 

 

She. ipa outside a Ul Sage S)u called rh &
fala Lying : . : os Sheoul 5G C6 d j

  

 

| De fate Evol ag-Natracl As sou fer The Ad ve acemear ok the Wack

 

People " Some [or6C5 hes divers: at (Cight of” dleeisson, et) on C72

 

“Cot a Pf frexty. U- Fog Pall Letng Buk. Abr0d & igacce cb we Le ble «_

 

gliWenet fai Scie Pt Cece Bisecitace Wal $2. Sten we She tith net

 

se Ln. drat Nurse dest Sete at f Come pd Shu Hee Sai ok E though se |

 

“gas Tattocs (as a boacé. od Cyethagt [A ACEY a dhay bard fo se tlhe, ~

 

 

aGet tae - wee Thain

 

7 7 Ver Tlunt: ait “|
hale Leseple fac Apert leokyga 4 Cou nck Like Ailes hung)

 

: sn ye tattoes hath D fnole

 

(Le tal lider, Metyt +o Hae plievence| p eyed a part-tn the

 

 

Racsal tack ety. EZ wal Iked im the ial tLe Mo lSe5 Stat?

 

favphins Pianiol kona the ee Or wie ( h
val 7
scasals og Oo Sfuaking prose oe a fhOin oe anol (gd

 

 

bl. ue mer iro white alod ob ge tianeas taaF cm

 

 

 

 

 

 

 

 
 

Cenfipwes

Matore oF dhe Case

 

 

 

0’ ther Aur L Ja wy reg the SPéasé Nolse anck a Few aalinansal |

 

Noses olf fle. Sense thin a Ve hedds wisit with Me. DD

 

of the ‘etree the, Stuod behind Jes} uy - Fae i away Lauglrin ladel —

 

wpting: Ie fark. Jair Thing 5 Like fle ates
7 SU Y

 

 

Mert doin. aes Recinlar _ MISE then, peal [ Su f price 4é

 

 

jerk ng g a Haapidsl He, heve Doc, Degita’s “but they
ehroome Je et ae ne ah eae tied ne pata proc) « Nurse

 

 

(
it thee prtid pudliic had edi ithe. Pails -te fe 36 MS.

 

 

 

cated and) Harassed Video Eastage Lil lseus dhe aughltr eadstc

face rockers rnak dng uo ad: prs Y ork dharfe Racia | ee with.

 

 

Hider Ho SH . Ded cal T hap ead Convirsabens leok E+ Facjel

 

Cx plessin aS ECS§ cageseol Ine Series of bebaviarsithat pee |

 

Vo
ops Seles nae di stuapdice and) jonpede d) wid h Cs ol legge s the pnts $f —

  

 

  

<¢ mn Wiel S inser sie ai it Gyn hows He

 

pac nay ane be blo sity os ve Weal CT ante Lm i grarn t La

 

de. pera’ nad A@axr dat yousiyig Z aint Fianna a. 5 KXX

 

7
ide iol Gin hov} the nly Can miss pe pith »~ bbicasse Lp
(a Sd $ Doll lees aC be. _ Mines biad bonolatiam

 

CanG alu, oll. ,
Ka cin Bad all tS Colletural eftecds is a dec 4 fine ad her ref

 

 

te Gat modesr C "Ld S0ci thy ad 1 ts cote itis Arachof

Vipltace & re e { ft) ; (_digaity Mispescep deve

 

lias at th Atatt od pole. Sacks ce and HY, Animes Latned ot tod

 

 

4 Aalanss 50S MNelhce cnos A Adneal

Srmrition $ Mie tc LI Thimb i dhaky lead z
a F's Yims ¢ < pyQte

 

 

 

 

 

 

 
 

C. CAUSE OF ACTION
1) Iallege that the following of my constitutional rights, privileges or immunities have been
violated and that the following facts form the basis for my allegations: (If necessary you
may attach up to two additional pages (8h” x 11”) to explain any allegation or to list

additional supporting facts.)

A) (1) Count I: they, vl plate ad Fousrbeebe Pneadl neat to the Waited Steb 4

 

Dive. Alu 25

bore. & 5 ui dh at fnéad- & F- (it pd ih pet bre a wh wie tbe. the.
A v v " wf a ;

(2) Supporting Facts: (include all facts you consider important, including names of
persons involved, places and dates. Describe exactly how each defendant is involved.

State the facts clearly in your own words without citing legal authority or argument.):
i eda Se fis ty éat I ined i cabo ape bby fey Dey if Cf ind €

‘a oS ol ol Lh ted Tt l oa LA d id Ptr take of & [Aj oo) tes) i sf hia wall ge
C ° &

LY ope suble Cell} i dase tr tiles Siang hee beh Gita pe [byew “) tot f eo “Padi
4 af!

 

 

f 4 f eee ;
B) (1) Count II: [he tstol § * Neritnere fimeg boy Ld, rice

Cl hare

 

oy
(2) Supporting Facts: (Uritvaacet €Ac / & séof

 

 

 

XE-2 8/82 CIVIL RIGHTS COMPLAINT §1983

 

 
